Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
1)	Applicant’s amendments to the claims filed 02/22/2021 are accepted. Claims 1-6 are amended; claims 7 and 9 are cancelled; and claim 10 is new.
Response to Arguments
2)	Applicant’s arguments, see pages 5-6, section titled “Specification Objections”, filed 02/22/2021, with respect to the specification have been fully considered and are persuasive.  The objection of the specification has been withdrawn. 
	Applicant’s arguments, see page 6, section titled “Rejection under AII 35 U.S.C. § 112(b)”, filed 02/22/2021, with respect to the specification have been fully considered and are persuasive.  The 35 U.S.C. 112(b) rejections of claims 1-6 and 8 have been withdrawn.
Applicant’s arguments with respect to claims 1-6 and 8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Objections
3)	Claim 10 is objected to because of the following informalities:
Claim 10, line 8, “such that cracks which starting point is the one or more” should read “such that cracks whose starting points are the one or more” for grammatical correctness


Claim Rejections - 35 USC § 112
4)	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5)	Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
6)	Claim 10 recites the limitation “wherein the balloon has one or more convex fold lines and one or more concave fold lines” in lines 1-2. However, it is unclear if these one or more convex fold lines and one or more concave fold lines are a further recitation of “one or more fold lines” of claim 1, line 3, or if they are separate entities. Therefore, the claim is indefinite. For the purpose of examination, Examiner will interpret “wherein the balloon has one or more convex fold lines and one or more concave fold lines” as “wherein the one or more fold lines of the balloon are one or more convex fold lines and one or more concave fold lines”.
	Claim 10 recites the limitation “one or more second regions” in lines 3 and 4. However, it is unclear if these recitations of “one or more second regions” are further recitations of “one or more second regions” of claim 1, line 5, or separate entities. Therefore, the claim is indefinite.

	Claim 10 recites the limitation “such that cracks which starting point is the one or more concave fold lines are prevented from spreading to the one or more first regions” in lines 8-9. However, it is unclear if these “cracks” are a pre-existing structure to be incorporated into the balloon catheter, or if these “cracks” are due to usage of the balloon catheter. Therefore, the claim is indefinite.
Claim Rejections - 35 USC § 102
7)	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
8)	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

9)	Claims 1-6 and 8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Barbick et al. (U.S. PGPUB 20130303983), hereinafter Barbick.
	Regarding claim 1, Barbick teaches a balloon catheter (as shown in Fig. 5b) comprising: a shaft (Fig. 5b; 22) and a balloon (Fig. 5b; 24) having one or more fold lines (as shown in Annotated Fig. 5b), wherein the balloon is disposed outside the shaft (as shown in Fig. 5b), wherein the balloon comprises one or more first regions and one or more second regions (as shown in Annotated Fig. 5b), wherein the one or more first regions retain medicine (Fig. 5b; 26) on an outer surface of the balloon [Paragraph 0070], wherein the one or more second regions retain less medicine than the one or more first regions or retain no medicine (as shown in Annotated Fig. 5b), wherein the balloon comprises a plurality of wings (Fig. 5b; 52, 54, 56, 58, and 60) each having first and second surfaces in a deflated state (as shown in Annotated Fig. 5b), and wherein the one or more first regions are located on the first and second surfaces of each of the plurality of wings (as shown in Annotated Fig. 5b).

    PNG
    media_image1.png
    415
    640
    media_image1.png
    Greyscale

Annotated Fig. 5b
	Regarding claim 2, Barbick teaches the balloon catheter according to claim 1, wherein the one or more second regions retain no medicine (as shown in Annotated Fig. 5b).
	Regarding claim 3, Barbick teaches the balloon catheter according to claim 1, wherein the one or more first regions are divided into at least two segments (Examiner interprets the one or more first regions of being divided into at least two segments since the one or more first regions are on both the first surface and the second surface, and therefore divided).
	Regarding claim 4, Barbick teaches the balloon catheter according to claim 1, wherein the one or more second regions are located at the one or more fold lines (as shown in Annotated Fig. 5b).

	Regarding claim 6, Barbick teaches the balloon catheter according to claim 1, wherein the first surface of each of the plurality of wings is disposed more inwardly than the second surface in a radial direction of the balloon in a state in which the balloon is folded (as shown in Annotated Fig. 5b).
	Regarding claim 8, Barbick teaches the balloon catheter according to claim 1, wherein the medicine is an antiproliferative agent or an immunosuppressive agent [Paragraphs 0007, 0009, 0040-0041].
Claim Rejections - 35 USC § 103
10)	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
11)	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12)	Claims 1 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Barbick in view of Mani et al. (U.S. PGPUB 20160121027), hereinafter Mani.

	Mani teaches a balloon catheter (as shown in Fig. 23) comprising: a shaft (Fig. 23; 304); and a balloon (Fig. 23; 314), wherein the balloon is disposed outside the shaft (as shown in Fig. 23), wherein the balloon comprises one or more first regions (Fig. 2; Polymer layer 3) and one or more second regions (Fig. 2; Polymer layer 1 and Polymer layer 2), wherein the one or more first regions retain medicine on an outer surface of the balloon (as shown in Fig. 2) and wherein the one or more second regions retain less medicine than the one or more first regions [Paragraphs 0202-0203] or retains no medicine [Paragraph 0204] (Examiner interprets the one or more second regions to retain less medicine than the one or more first regions due to Mani teaching that each of the one or more first regions and one or more second regions may have different concentrations and thicknesses, wherein the first region may comprise between 10% 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have replaced the first region of Barbick with the first and second regions as taught by Mani. Doing so would allow for a higher control of medicine release [Paragraphs 0202-0204].
	Regarding claim 10, Barbick in view of Mani teaches the balloon catheter according to claim 1, wherein the one or more fold lines of the balloon are one or more convex fold lines and one or more concave fold lines (as shown in Annotated Fig. 5b-1), wherein the one or more second regions that retain less medicine than the one or more first regions are located at the one or more concave fold lines, and where the one or more second regions that retain no medicine are located at the one or more convex fold lines (Examiner interprets this to be the case as the one or more second regions that retain less medicine than the one or more first regions and the one or more second regions that retain no medicine are both located at both of the one or more convex fold lines and the one or more concave fold lines, as the one or more first regions and one or more second regions of Mani have replaced the one or more first regions as originally taught by Barbick), such that cracks whose starting points are the one or more concave fold lines are prevented from spreading to the one or more first regions (Examiner considers this language to be functional, and the one or more second regions that retain no medicine to be capable of preventing cracks from spreading to the one or more first regions due to being an intervening layer between the one or more first regions and the 

    PNG
    media_image2.png
    415
    642
    media_image2.png
    Greyscale

Annotated Fig. 5b-1
Conclusion
13)	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
14)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL T SMITH whose telephone number is (571)272-8495.  The examiner can normally be reached on Monday - Thursday 8:00 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/R.T.S./Examiner, Art Unit 3783                                                                                                                                                                                                        /THEODORE J STIGELL/Primary Examiner, Art Unit 3783